Per Curiam:
The plaintiff in error demands a stay of execution under the act of 23d March, 1877, Pardon’s Digest, 2118, without complying with the conditions on which a stay is granted. The act, inter alia, declares “before any person shall be entitled to a stay of execution on real estate levied upon, he shall pay the interest due on the debt, and the interest due upon prior liens thereon.” This he did not do. He, therefore, had' no right to invoke the lenient provisions of the act.
Judgment affirmed.